Name: Commission Regulation (EEC) No 1873/83 of 8 July 1983 amending Regulation (EEC) No 1054/78 following the fixing of a new exchange rate to be applied in agriculture for the Greek drachma
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 7. 83 Official Journal of the European Communities No L 186/17 COMMISSION REGULATION (EEC) No 1873/83 of 8 July 1983 amending Regulation (EEC) No 1054/78 following the fixing of a new exchange rate to be applied in agriculture for the Greek drachma THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture ^), as last amended by Regula ­ tion (EEC) No 1877/83 (2), Whereas Article 2 (2) of Commission Regulation (EEC) No 1054/78 (3), as last amended by Regulation (EEC) No 1647/83 (4), laid down that the provisions of the last subparagraph of Article 4 ( 1 ) of Council Regu ­ lation (EEC) No 1134/68 (^ should apply only in the case of alterations to the representative rates taking place up to 28 June 1982 ; Whereas Regulation (EEC) No 1223/83 fixed a new representative rate for the Greek drachma ; whereas it is therefore appropriate to amend Regulation (EEC) No 1054/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, Luxembourg franc and the French franc, referred to respectively in Annexes I and IV to Regulation (EEC) No 878/77, in the version introduced by Regulation (EEC) No 2792/82 (2),  before 26 January 1983 , with regard to the representative rate for the Greek drachma, referred to in Annex V to Regulation (EEC) No 878/77, in the version introduced by Regula ­ tion (EEC) No 221 /83 (3),  before 29 March 1983, with regard to the repre ­ sentative rate for the Belgian/Luxembourg franc, referred to in Annex I to Regulation (EEC) No 878/77, in the version introduced by Regulation (EEC) No 771 /83 (4),  before 17 May 1983 , with regard to the repre ­ sentative rates for the German mark, the French franc, the Greek drachma, the Irish pound, the Italian lira and the Dutch guilder, referred to respectively in Annexes III, IV, V, VI, VII and VIII to Regulation (EEC) No 1223/83 0,  before 14 June 1983, with regard to the repre ­ sentative rates for the Belgian/Luxembourg franc, the Irish pound and, as regards the wine sector, the French franc, referred to respectively in Annexes I, IV and VI to Regulation (EEC) No 1626/83 ( «),  before 8 July 1983 , with regard, for the wine and pigmeat sectors, to the representative rate for the Greek drachma, referred to in Annex V to Regulation (EEC) No 1223/83, in the version introduced by Regulation (EEC) No 1877/83 (7). HAS ADOPTED THIS REGULATION : (') OJ No L 338 , 13 . 12. 1980 , p. 1 . (2) OJ No L 295, 21 . 10 . 1982, p. 6. (3) OJ No L 27, 29 . 1 . 1983 , p. 7. (4) OJ No L 85, 31 . 3 . 1983, p. 95 . 0 OJ No L 132, 21 . 5 . 1983, p. 33 . j6) OJ No L 160 , 18 . 6 . 1983 , p. 6 . 0 OJ No L 186, 9 . 7 . 1983 , p. 24.' Article 1 Article 2 (2) of Regulation (EEC) No 1054/78 is hereby replaced by the following : '2. The provisions of the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 shall apply only to advance fixings and to certificates or titles attesting them issued within the meaning of Article 21 of Regulation (EEC) No 3183/80 ('):  before 19 October 1982, with regard to the representative rates for the Belgian/ Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 132, 21 . 5. 1983, p. 33 . (J) See page 24 of this Official Journal . j3) OJ No L 194, 22. 5 . 1978, p. 40 . (&lt;) OJ No L 161 , 21 . 5 . 1983, p. 5 . H OJ No L 188, 1 . 8 . 1968, p. 1 . No L 186/ 18 Official Journal of the European Communities 9. 7. 83 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1983 . For the Commission Poul DALSAGER Member of the Commission